Case: 22-10309         Document: 00516586262             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-10309
                                     Summary Calendar                                 FILED
                                                                              December 21, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Sandy Scott,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:21-CR-295-1


   Before Jones, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
          Sandy Scott pleaded guilty to one count of receipt of child
   pornography. The district court sentenced Scott to 188 months in prison to
   be followed by a lifetime term of supervised release. Scott appeals the
   imposition of a special condition of supervised release: the prohibition from



          *   This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10309     Document: 00516586262           Page: 2   Date Filed: 12/21/2022




                                    No. 22-10309


   contact with minors besides his own children.         The probation officer
   recommended this condition after photos were discovered indicating that
   Scott had sexually abused a minor.
          At sentencing, when the district court stated that it would impose the
   supervised release conditions outlined in the standing order and in the
   presentence report, Scott raised no objection to the supervised release
   conditions. Thus, we review for plain error. See United States v. Diggles,
   957 F.3d 551, 560 (5th Cir. 2020).
          Scott argues that the district court plainly erred when it imposed a
   special condition which prohibited him from having contact with minors
   under the age of eighteen except that Scott was permitted to have contact
   with his children if done with the consent of the probation officer. He
   contends that this condition is unreasonably restrictive and causes a
   deprivation of liberty greater than necessary. Scott has not demonstrated a
   clear or obvious error. See United States v. Fields, 777 F.3d 799, 805-06 (5th
   Cir. 2015). We have routinely upheld similar and more restrictive conditions
   in cases similar to Scott’s, including cases where the defendants had not
   sexually assaulted children and where the defendants’ contact with their own
   minor children was restricted. See United States v. Ellis, 720 F.3d 220, 225-
   26 (5th Cir. 2013); United States v. Buchanan, 485 F.3d 274, 287-88 (5th Cir.
   2007); United States v. Paul, 274 F.3d 155, 165-67 (5th Cir. 2001).
          The judgment of the district court is AFFIRMED.




                                         2